Title: From George Washington to Major Thomas Posey, 20 December 1778
From: Washington, George
To: Posey, Thomas


  
    Sir,
    Head Quarters Middle Brook [N.J.] Decr 20th 1778
  
Your presence with the Regiment to which you belong is now necessary, you will therefore on the receipt of this, repair here—I have written to the commanding officer at Albany, if he thinks the Corps you command can be spared, to order the Troops that compose it to join their respective Regts of this you will be informed—but you will lose no time in coming yourself. I am Sir your mo. Obet Servt

  Go: Washington

